


115 HR 5546 IH: To authorize the use of certain Department of Defense funds for combating opioid trafficking and abuse in the United States.
U.S. House of Representatives
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5546
IN THE HOUSE OF REPRESENTATIVES

April 18, 2018
Mr. Knight introduced the following bill; which was referred to the Committee on Armed Services

A BILL
To authorize the use of certain Department of Defense funds for combating opioid trafficking and abuse in the United States.

 
1.Findings; sense of Congress 
(a)FindingsCongress makes the following findings: (1)Over the past 15 years, the rise in opioid use in the United States has grown exponentially. 
(2)According to the Office of National Drug Control Policy, the number of deaths related to opioids in the United States in 2016 was 42,269. (3)Addiction and misuse of prescription opioids continues to rise. According to the Office of National Drug Control Policy, in 2016, 11.5 million people misused prescription opioids. 
(4)The predominant amount of precursors for fentanyl production are illicit trafficked from China. (5)The Office of National Drug Control Policy is the lead agency for confronting the epidemic of opioid addiction and trafficking in the United States. 
(6)The Department of Homeland Security is the lead agency in securing United States borders from illicit trafficking. (7)The Department of Defense plays a vital supporting role in addressing the illicit nature of the opioid epidemic through intelligence analysis, education, and assistance to other departments and agencies in dealing with this challenge. 
(b)Sense of CongressIt is the sense of Congress that— (1)the Department of Defense should provide support for interagency efforts to combat the national opioid epidemic; and 
(2)the role of the Department of Defense is critical to identifying transnational criminal organizations that allow illicit opioids to enter the United States. 2.Department of Defense support for combating opioid trafficking and abuseOf the amounts authorized to be appropriated for the Department of Defense for National Guard counterdrug programs for fiscal year 2019, $20,000,000 may be used to provide support for United States interagency efforts to combat opioid trafficking and abuse in the United States.  

